Citation Nr: 0100244	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for acute back strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from May 1962 to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for acute back strain and acute right knee strain.  

The veteran initially filed an application for VA benefits in 
September 1992.  By rating decision dated in March 1993, the 
RO denied entitlement to nonservice-connected pension and 
special monthly pension on account of acute right knee and 
back strain.  In April 1997, the veteran indicated that he 
wished to continue to pursue his "claim for increase."  By 
letter dated in September 1997, the RO informed the veteran 
that the previous denial of service connection for acute 
right knee strain and acute back strain was continued, as no 
new and material evidence had been submitted sufficient to 
reopen his claims.  The veteran filed a notice of 
disagreement with the decision denying "service-connected 
disability" in February 1998.  In a July 1998 letter, the RO 
informed the veteran that the September 1997 letter was in 
error, and therefore, that the February 1998 notice of 
disagreement was unacceptable.  Thereafter, the RO issued a 
February 1999 rating action denying service connection for 
acute right knee strain and acute back strain.  The veteran 
filed a notice of disagreement in March 1999 which addressed 
only the issue of service connection for back strain.  While 
the veteran's correspondence of February 1998 could be 
arguably be construed as a notice of disagreement with the 
earlier communication from the RO, the RO thereafter 
specifically clarified the status of the veteran's claim and 
formally denied service connection for the claimed issues in 
the February 1999 rating action.  The veteran only filed a 
notice of disagreement with the issue of entitlement to 
service connection for back strain; he did not mention 
disagreement with the denial of service connection for right 
knee strain.  Accordingly, the issue stated on the title page 
is the only issue on appeal at this time.  

It appears that the veteran may be raising the issue of 
service connection for rheumatism and/or arthritis, although 
it is unclear.  These issues are referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran contends that he sustained back strain as a 
result of service, with an onset in about 1964.  He testified 
that his duties included loading and unloading heavy cargo 
onto and off of naval ships and that much of the cargo, to 
include ammunition and supplies, had to be loaded into 
storage lockers located in the interior of the ship.  He 
indicated that the space in which he had to work was limited 
in size, and therefore, required him to twist, bend and stoop 
in order to move the cargo about.  The veteran further 
testified that a corpsman in sick bay had given him 
medication for his back, possibly a muscle relaxant or pain 
reliever.  He stated that at discharge, he had "kinks" or 
muscle spasms in his back and had had intermittent back pain 
since service.  He indicated that his sister, who was a nurse 
at Cedars of Lebanon Hospital in Los Angeles, as well as 
friends of hers who were also nurses, gave him medication for 
such after service.  He further testified that he had had 
three work-related examinations by Dr. Palm since service.  

VA outpatient treatment records dated in September 1992 show 
that the veteran complained of back pain.  The assessment was 
chronic low back pain.  

The veteran underwent VA examinations in January 1993 in 
association with his claim for nonservice-connected pension. 
He reported that he injured his back in 1982 while aboard 
ship working as a longshoreman when his right knee became 
trapped at the groin in cargo and was twisted.  He stated 
that immediately thereafter he had pain in his low back.  He 
stated that he was sent home following the accident and that 
the next day a physician administered physical therapy and 
prescribed medication for his back.  The diagnoses were 
chronic low back pain and acute strain of the lumbosacral 
spine.  

The medical evidence and the veteran's testimony indicate 
that he has received ongoing post-service VA and private 
treatment for back pain.  It does not appear that all of the 
records of treatment have been obtained.

In this case the veteran reported that he sustained back 
strain in service and a current back disorder.  The available 
service medical records are negative for complaints or 
treatment of a back disorder but the veteran has alleged that 
he was given medication for back pain during service.  
Further, the veteran has claimed that he has had post-service 
private treatment for back pain.   It appears that all of the 
veteran's service medical and private treatment records have 
not been secured, and he has not been afforded a VA 
examination in order to determine whether his back disorder 
can be related to service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to secure all 
of the veteran's service medical records, 
including any and all clinical records 
from sick bay associated with medication 
prescribed by a corpsman for the 
veteran's claimed back strain while 
aboard ship during service, to include 
any reports of X-ray examinations 
performed during service not already 
obtained.  The RO should request these 
records, from all appropriate sources to 
include, the Army Reserve Personnel 
Center (ARPERCEN), National Personnel 
Records Center (NPRC), and the National 
Archives and Records Administration 
(NARA).  

2.  The RO should again request the 
veteran to submit or identify any 
additional records of VA or private 
treatment for a back disorder.  The RO 
should then take all necessary steps to 
obtain those records, including all VA 
outpatient treatment records from 
Houston, to date, records of the 
veteran's treatment by any nurses, to 
include his sister, or of treatment at 
Cedars of Lebanon Hospital in Los 
Angeles, if available.  Additionally, the 
RO should obtain the records associated 
with the veteran's treatment for a back 
injury in 1982 while working as a 
longshoreman, to include any records 
associated with physical therapy, and any 
treatment records associated with an 
automobile-related back injury in 1985 
not already obtained.  The RO should also 
seek records pertaining to the veteran's 
physical examinations by Dr. Palm.

3.  The RO should advise the veteran of 
any records it is unsuccessful in 
obtaining.

4.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any back disorder.  
The examiner should review the veteran's 
claims folder including a copy of this 
remand.  All necessary tests or studies 
should be performed.  After the entire 
claims folder, including service medical 
records, has been reviewed, the examiner 
should comment as to the whether it is at 
least as likely as not that any back 
disorder was caused by the alleged back 
strain during service, in light of the 
reported post-service back injuries.  All 
findings should be reported in detail, a 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

